DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 08, 2022 has been entered.
Response to Amendments
The amendments filed with the written response received on August 08, 2022 have been considered and an action on the merits follows. As directed by the amendment, claims 1 and 11 have been amended; claims 2, 4, and 14 are canceled; and claims 21-23 have been added. Accordingly, claims 1, 3, 5-13, and 15-23 are pending in this application with an action on the merits to follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21 (and claim 22 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 21, recites the limitation, “substantially perpendicular” and “substantially parallel”, respectively. It is unclear how one having ordinary skill in the art can ascertain how much the margins and edges of the bladder of the shoe can deviate from being perpendicular and/or parallel to be considered “substantially perpendicular” and/or “substantially parallel” For examination purposes, the claim is being interpreted as, “substantially perpendicular” and “substantially parallel” as meaning the perpendicular and/or parallel axes are considerably perpendicular and/or parallel but may not be exactly perpendicular and/or parallel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9-13, and 15-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler US 20070119075.
Regarding Independent Claim 1, Schindler discloses a sole structure (Figs. 26-27, #30’/31’/33’) for an article of footwear (Figs. 26-27), the sole structure comprising: a midsole (Figs. 26-27, #31’) having a plurality of projections (Schindler Annotated Fig. 27), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Fig. 27 shows the first portion of the peripheral sidewall of midsole #31’ made of projections #43d”-g” [see Fig. 29]); and a fluid-filled chamber (Figs. 28-34, #40”; ¶0129) having a central portion (Schindler Annotated Fig. 30), a plurality of lobes extending outward from the central portion (Figs. 26-34, #42a”-g”) and between respective projections of the plurality of projections (Fig. 27) to form a second portion of the peripheral side wall of the sole structure (Fig. 26 shows the second portion of the peripheral sidewall of midsole #31’ made of projections #43a”-c” [see Fig. 28]), a plurality of tunnels fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’), a plurality of channels (Schindler Annotated Fig. 30) defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Schindler Annotated Fig. 30), at least one channel of the plurality of channels having a different shape than an adjacent channel of the plurality of channels (Schindler Annotated Fig. 30), the fluid-filled chamber being asymmetric (Schindler Annotated Fig. 30) about a central, longitudinal axis (Schindler Annotated Fig. 30) of the fluid-filled chamber (Schindler Annotated Fig. 30), the central, longitudinal axis extending along a length of the sole structure from an anterior end (Schindler Annotated Fig. 30) to a posterior end (Schindler Annotated Fig. 30).
In the present embodiment, Schindler does not expressly disclose a parting line defining an exposed edge extending arcuately along the peripheral side wall of the sole structure from a first terminal end at an upper region of the fluid-filled chamber to a second terminal end at a bottom region of the fluid- filled chamber.
In a different embodiment, Schindler shows a parting line (Fig. 25, # 133; ¶0109, 0111, 0114, 0125-0126) defining an exposed edge (¶0109) extending arcuately (Fig. 25 shows that line #133 is arcuate) along the peripheral side wall (Fig. 25, #43e’) of the sole structure (Fig. 26. #31’/43a’-e’) from a first terminal end (Schindler Annotated Fig. 25) at an upper region (Schindler Annotated Fig. 25) of the fluid-filled chamber (Fig. 25, #40’) to a second terminal end (Schindler Annotated Fig. 25) at a bottom region (Schindler Annotated Fig. 25) of the fluid-filled chamber.
Both embodiments of Schindler teach analogous inventions in the art of fluid filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of the second embodiment of Schindler such that the bladder would have a parting line placed between the first terminal end in the upper region to a second terminal end in the bottom region so that the parting line would not be, “positioned in a middle of the sidewall would, therefore, detract from the aesthetic properties of the chamber” (Schindler ¶0109).
Regarding Claim 3, the modified sole structure of Schindler discloses the sole structure of claim 1, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 30) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 30) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 30) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 30 shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 5, the modified sole structure of Schindler discloses the sole structure of claim 1, wherein the plurality of lobes includes a first lobe (Fig. 30, #42e”), a second lobe (Fig. 30, #42f”), a third lobe (Fig. 30, #42a”), and a fourth lobe (Fig. 30, #42b”), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 30, #42e” and 42f”).
Regarding Claim 6, the modified sole structure of Schindler discloses the sole structure of claim 5, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30, #42a” and 42b”) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30) and (ii) have the same shape as one another (Fig. 30, #43a” and 43b” have the same shape as each other).
Regarding Claim 7, the modified sole structure of Schindler discloses the sole structure of claim 5, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 30, #42e” and 42f” are on different sides than #42a” and #42b”).
Regarding Claim 9, the modified sole structure of Schindler discloses the sole structure of claim 1, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 30 shows the tunnels are approximately—not exactly— the same size and shape).
Regarding Claim 10, the modified sole structure of Schindler discloses the sole structure of claim 1 (as can be seen in Figs. 26-27).
Regarding Independent Claim 11, Schindler discloses a sole structure (Figs. 26-27, #30’/31’/33’) for an article of footwear (Figs. 26-27), the sole structure comprising: a midsole (Figs. 26-27, #31’) having a plurality of projections (Schindler Annotated Fig. 27), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Fig. 27 shows the first portion of the peripheral sidewall of midsole #31’ made of projections #43d”-g” [see Fig. 29]); and a fluid-filled chamber (Figs. 28-34, #40”; ¶0129) having a central portion (Schindler Annotated Fig. 30), a plurality of lobes extending outward from the central portion (Figs. 26-34, #42a”-g”) and between respective projections of the plurality of projections (Fig. 27) to form a second portion of the peripheral side wall of the sole structure (Fig. 26 shows the second portion of the peripheral sidewall of midsole #31’ made of projections #43a”-c” [see Fig. 28]), a plurality of tunnels fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’), a plurality of channels (Schindler Annotated Fig. 30) defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Schindler Annotated Fig. 30), at least one channel of the plurality of channels having a different size than an adjacent channel of the plurality of channels (Schindler Annotated Fig. 30), the fluid-filled chamber being asymmetric (Schindler Annotated Fig. 30) about a central, longitudinal axis (Schindler Annotated Fig. 30) of the fluid-filled chamber (Schindler Annotated Fig. 30), the central, longitudinal axis extending along a length of the sole structure from an anterior end (Schindler Annotated Fig. 30) to a posterior end (Schindler Annotated Fig. 30).
In the present embodiment, Schindler does not expressly disclose a parting line defining an exposed edge extending arcuately along the peripheral side wall of the sole structure from a first terminal end at an upper region of the fluid-filled chamber to a second terminal end at a bottom region of the fluid- filled chamber.
In a different embodiment, Schindler shows a parting line (Fig. 25, # 133; ¶0109, 0111, 0114, 0125-0126) defining an exposed edge (¶0109) extending arcuately (Fig. 25 shows that line #133 is arcuate) along the peripheral side wall (Fig. 25, #43e’) of the sole structure (Fig. 26. #31’/43a’-e’) from a first terminal end (Schindler Annotated Fig. 25) at an upper region (Schindler Annotated Fig. 25) of the fluid-filled chamber (Fig. 25, #40’) to a second terminal end (Schindler Annotated Fig. 25) at a bottom region (Schindler Annotated Fig. 25) of the fluid-filled chamber.
Both embodiments of Schindler teach analogous inventions in the art of fluid filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of the second embodiment of Schindler such that the bladder would have a parting line placed between the first terminal end in the upper region to a second terminal end in the bottom region so that the parting line would not be, “positioned in a middle of the sidewall would, therefore, detract from the aesthetic properties of the chamber” (Schindler ¶0109).
Regarding Claim 12, the modified sole structure of Schindler discloses the sole structure of claim 11, wherein at least one channel of the plurality of channels has a different shape than an adjacent channel of the plurality of channels (Fig. 30).
Regarding Claim 13, the modified sole structure of Schindler discloses the sole structure of claim 12, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 30) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 30) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 30) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 30 shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 15, the modified sole structure of Schindler discloses the sole structure of claim 11, wherein the plurality of lobes includes a first lobe (Fig. 30, #42e”), a second lobe (Fig. 30, #42f”), a third lobe (Fig. 30, #42a”), and a fourth lobe (Fig. 30, #42b”), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 30, #42e” and 42f”).
Regarding Claim 16, the modified sole structure of Schindler discloses the sole structure of claim 15, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30, #42a” and 42b”) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30) and (ii) have the same shape as one another (Fig. 30, #43a” and 43b” have the same shape as each other).
Regarding Claim 17, the modified sole structure of Schindler discloses the sole structure of claim 15, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 30, #42e” and 42f” are on different sides than #42a” and #42b”).
Regarding Claim 19, the modified sole structure of Schindler discloses the sole structure of claim 11, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 30 shows the tunnels are approximately—not exactly— the same size and shape).
Regarding Claim 20, the modified sole structure of Schindler discloses the sole structure of claim 11 (as can be seen in Figs. 26-27).
Regarding Claim 21, the modified sole structure of Schindler discloses the sole structure of claim sole structure of Claim 5, wherein the first lobe defines a rear longitudinal axis (Schindler Annotated Fig. 33) along a peripheral side surface of the first lobe (Fig. 28, #42e’’ shows a peripheral side surface [unnumbered; the line for #41b’’ crosses on top of the peripheral side surface of #42e’’] on the left side of the lobe), and the second lobe defines a front longitudinal axis (Schindler Annotated Fig. 33) along a peripheral side surface of the second lobe (Fig. 29, #43f’’ shows a peripheral side surface [unnumbered; the line for #42f’’ sits on top of the peripheral side surface of #43f’’] on the left side of the lobe), the rear longitudinal axis being substantially parallel to the front longitudinal axis (Schindler Annotated Fig. 33 shows the axes are substantially parallel).
Regarding Claim 22, the modified sole structure of Schindler discloses the sole structure of claim 21, wherein the rear longitudinal axis and the front longitudinal axis are disposed at non-orthogonal angles (Fig. 33) relative to a bottom surface (Fig. 33, #46”) of the fluid-filled chamber and oppose one another (Fig. 33).  
Regarding Claim 23, the modified sole structure of Schindler discloses the sole structure of claim 1, wherein at least one lobe of the plurality of lobes (Fig. 28, #42d’’) tapers (Fig. 28 shows the lobe tapers in height from the outermost edge towards the center of the fluid-filled chamber) but does not expressly disclose that the lobe tapers in a direction from a heel region toward a forefoot region.
A different embodiment of Schindler discloses a heel fluid filled chamber (Figs. 25-27, #40’) lobe (Fig. 25, #42’) that tapers in a direction from a heel region toward a forefoot region (Fig. 25 shows the heel lobe #42’ tapers in height towards the center 45’, which is in a direction towards the forefoot region).
Both embodiments of Schindler teach analogous inventions in the art of fluid filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of the second embodiment of Schindler such that at least one lobe would taper from the heel towards the forefoot as tapering creates pressure ramping and film tensioning that allow, “a relatively large deflection, and the dominant phenomena that attenuate forces and absorb energy” (Schindler ¶0109).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler as applied to claims 1, 5, 11, and 15 above, further in view of Lyden US 5425184.
Regarding Claim 8, Schindler discloses the sole structure of Claim 5, wherein the sole structure has the first lobe (Fig. 30, #42e”), the second lobe (Fig. 30, #42f”), the third lobe (Fig. 30, #42a”), and the fourth lobe (Fig. 30, #42b”), but does not expressly disclose that the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure.
Lyden discloses the sole structure (Fig. 19) with a fluid-filled heel chamber (Abstract; Fig. 19, #94) that is located in a heel of the shoe (Fig. 19) that has four lobes (Fig. 19, #96/98/100/102) that extend around a heel region (Figs. 16-17 show the peripheral sides of the lobes around the heel of the shoe) of the sole structure (Figs. 16-19).
Both Schindler and Lyden teach analogous inventions in the art of fluid-filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of Lyden such that the shoe structure would have a four lobed fluid-filled chamber that is asymmetrical along a longitudinal axis so that the shoe could, “compress resiliently under an applied load, thereby attenuating forces and absorbing energy associated with walking or running” in people who have feet that supinate, thereby providing more cushioning ability on the lateral side of the heel versus the medial side (Lyden, Col. 1, l. 65 – Col. 2, l. 24).
Regarding Claim 18, Schindler discloses the sole structure of Claim 15, wherein the sole structure has the first lobe (Fig. 30, #42e”), the second lobe (Fig. 30, #42f”), the third lobe (Fig. 30, #42a”), and the fourth lobe (Fig. 30, #42b”), but does not expressly disclose that the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure.
Lyden discloses the sole structure (Fig. 19) with a fluid-filled heel chamber (Abstract; Fig. 19, #94) that is located in a heel of the shoe (Fig. 19) that has four lobes (Fig. 19, #96/98/100/102) that extend around a heel region (Figs. 16-17 show the peripheral sides of the lobes around the heel of the shoe) of the sole structure (Figs. 16-19).
Both Schindler and Lyden teach analogous inventions in the art of fluid-filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of Lyden such that the shoe structure would have a four lobed fluid-filled chamber that is asymmetrical along a longitudinal axis so that the shoe could, “compress resiliently under an applied load, thereby attenuating forces and absorbing energy associated with walking or running” in people who have feet that supinate, thereby providing more cushioning ability on the lateral side of the heel versus the medial side (Lyden, Col. 1, l. 65 – Col. 2, l. 24).

    PNG
    media_image1.png
    787
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    736
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    735
    1042
    media_image4.png
    Greyscale

(Figure rotated to facilitate improved viewing of details)
Response to Arguments
Applicant’s arguments, filed August 08, 2022, with respect to the 35 USC 102 of claims 1, 3, 5-7, 9-13, 15-17, and 19-20, and the 35 USC 103 rejections of claims 8 and 18 have been considered but are moot because the arguments do not apply to the current grounds of rejection. In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1 and 11 however, as discussed in the rejection below and in the arguments above, claims 1 and 11 are not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732